Citation Nr: 0635211	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  02-12 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
the service-connected laceration scar of the right leg.  

2.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the RO.  

The Board remanded this case back to the RO in May 2005 for 
additional development of the record.  

The veteran's appeal also initially included the issue of an 
increased evaluation for the service-connected duodenal 
ulcer.  In a December 2005 rating decision, however, the RO 
increased this evaluation to 60 percent, effective in May 
2000, and the veteran confirmed in the same month that he was 
satisfied with this grant and was seeking to continue his 
appeal only on the two issues listed on the front page of 
this decision.  

The issue of service connection for the claimed PTSD is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDING OF FACT

The service-connected residuals of the laceration of the 
right leg is shown to be productive of a disability picture 
that more nearly approximates the criteria for that of a 
painful scar.  


CONCLUSION OF LAW

The criteria for the assignment of a 10 percent evaluation 
for the service-connected laceration scar of the right leg 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.31, 
4.118 including Diagnostic Codes 7803-7805 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has afforded the veteran comprehensive 
VA examinations addressing his service-connected disorder, 
and there is no indication from the claims file of additional 
medical treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in letters dated in June 2004 and June 2005.  By 
these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted June 2004 VCAA letter was issued prior to the 
appealed August 2004 rating decision, thus posing no 
procedural concerns in view of Mayfield.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In this case, however, the veteran's appealed August 2004 
rating decision clearly reflects that his service-connected 
right leg scar had been assigned a no percent evaluation as 
of January 1946.  This evaluation and the corresponding 
effective date were further noted in a December 2005 rating 
decision.  The Board is thus fully satisfied that the veteran 
has received sufficient notification pursuant to 
Dingess/Hartman.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

In this case, the Boston VARO granted service connection for 
a healed laceration scar of the right leg in a May 1948 
rating decision.  A no percent evaluation was assigned, 
effective in January 1946.  This evaluation has since 
remained in effect and is at issue in this case.  

The report of the veteran's January 2004 VA scars examination 
reflects that he reported some pain in his right lower leg at 
the site of the lacerated wound, but the examiner noted that 
"this [was] very questionable."  

The examination revealed a well-healed lacerated wound about 
three inches above the lateral malleolus, which was well-
healed and had no other abnormality associated with it.  

In a statement received by the RO in October 2004, the 
veteran reported pain in his "old wounded leg," with 
swelling, although he also cited to varicose veins.  

In the report of a September 2005 VA examination, which 
primarily addressed the veteran's service-connected ulcers, 
the examiner rendered a diagnosis of chronic right leg pain 
status post injury in World War II.  The examiner further 
noted arthritic complaints and documentation, with the need 
to reduce inflammation and pain.  

Under Diagnostic Code 7803, a maximum evaluation of 10 
percent is assigned in cases of superficial and unstable 
scars.  A "superficial" scar is one not associated with 
underlying soft tissue damage, whereas an "unstable" scar 
is one where, for any reason, there is frequent loss of 
covering of the skin over the scar.

Under Diagnostic Code 7804, a maximum evaluation of 10 
percent is warranted in cases of superficial scars that are 
painful on examination.  Also, under Diagnostic Code 7805, 
other scars may be limited on the basis of limitation of 
function of the affected part.

In the present case, the veteran has complained of pain 
associated with his right leg scar.  The 2004 examination did 
not confirm such pain, but the 2005 examination did show 
right leg pain secondary to an in-service injury.  

It is not entirely clear that the leg pain referred to in the 
2005 examination report is specific to the scar, rather than 
other problems (e.g., arthritis, varicose veins).  At the 
same time, under Mittleider v. West, 11 Vet. App. 181, 182 
(1998), when it is not possible to separate the effects of a 
nonservice-connected condition from those of a service-
connected condition, the signs and symptoms can be attributed 
to the service-connected condition.  

In view of these considerations and the veteran's own 
complaints of scar pain, the Board finds that the service-
connected disability picture more closely resembles the 
criteria for a 10 percent evaluation under Diagnostic Code 
7804.  

This is the maximum available under this section, and the 
Board notes that there is no objective evidence of limitation 
of function of the right leg due to the scar and, thus, no 
basis for a higher evaluation under Diagnostic Code 7805.  
Accordingly, a 10 percent evaluation, though not more, is 
assigned for the veteran's service-connected laceration scar 
of the right leg.  To that extent only, the appeal is 
granted.  


ORDER

A 10 percent evaluation is granted for the service-connected 
laceration scar of the right leg, subject to the regulations 
governing the payment of VA monetary benefits.  


REMAND

In an August 2006 statement, the veteran confirmed that he 
had recently been discharged from Brockton Hospital in 
Brockton, Massachusetts, with treatment primarily for upper 
gastrointestinal symptoms.  

At the same time, however, he indicated that he had been 
prescribed Xanax, Cilopram, and Celexa for stress and 
anxiety, and the Board notes that these medications are 
indeed widely prescribed for psychotropic uses.  

The veteran submitted a discharge "plan" but not the actual 
records from the hospitalization.  The Board observes that 
these hospitalization records may prove helpful to the 
appeal, particularly as he has not been diagnosed with PTSD.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:  

1.  After receiving a signed release form 
from the veteran, the RO should contact 
the Brockton Hospital and request all 
treatment records of the veteran.  All 
records received by the RO must be added 
to the claims file.  If the search for 
such records has negative results, 
documentation to that effect must be 
added to the claims file.  

2.  After completion of the above 
development, as well as any other 
development subsequently indicated to be 
necessary, the veteran's claim of service 
connection for PTSD should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


